Citation Nr: 0116910	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tension headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had active service from June 1978 until September 
1998.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which continued the veteran's 10 
percent evaluation for tension headaches.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's tension headaches are not prostrating in 
nature and are not productive of occupational and social 
impairment with occupational decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.27,4.130, Diagnostic Code 9499-9421 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a disability evaluation in 
excess of 10 percent for her service connected tension 
headaches.  Essentially, the veteran contends that the 
severity of her symptomatology warrants a higher evaluation.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
RO obtained the veteran's service medical records and 
afforded the veteran a VA examination in connection with her 
claim.  In addition, all known treatment records have been 
obtained.  Upon denial of the claim, a Statement of the Case 
was issued to the veteran explaining the bases for denial and 
setting forth the symptomatology necessary for an increase in 
the evaluation beyond 10 percent.  The veteran declined a 
personal hearing in connection with her claim.  Finally, on 
behalf of the veteran, the veteran's representative has 
submitted a written brief on appeal.  Under these 
circumstances, the Board finds that the VA's duty to assist 
has been satisfied, that that the claim is ready for 
appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based upon the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A review of the record reveals that an April 1999 rating 
decision granted the veteran a 10 percent evaluation for 
tension headaches, effective October 1, 1998.  The veteran 
filed a Notice of Disagreement as to the disability 
evaluation in February 2000.  A Statement of the Case was 
issued by the RO, and this appeal followed.  

Pertinent evidence of record includes the veteran's service 
medical records.  Service medical records indicate that the 
veteran was treated and followed for tension headaches from 
August 1996 until the approximate time of her separation from 
service.  The veteran was given amitriptyline in January 1998 
and in March 1998 the veteran reported that between the 
amitriptyline and Motrin, she was improved.  The veteran 
reported being able to get a good night's sleep and to think 
better during the day.

In January of 1999, the veteran underwent a VA examination.  
The veteran reported to the examiner that she first started 
getting headaches around 1997.  She stated they started in 
the back of her neck and spread through her temples.  The 
veteran reported that the headaches moved around, and 
described them as a pressing-squeezing, sharp-dull nagging 
pain.  She rated the pain as an 8, on a scale from 1 to 10, 
with 10 being the worst pain.  The veteran indicated that a 
headache could last anywhere from two days to two weeks, and 
occasionally awaken her from sleep.  The veteran reports the 
frequency of her headaches as fluctuating.  Her headaches 
cause loss of appetite and difficulty in concentration.  Too 
little sleep and emotional stress exacerbate her headaches, 
and exercise and rest improve her symptoms.  Physical 
examination of the veteran revealed bitemporal tenderness to 
palpation.  Examination of the veteran's neck revealed 
bilateral upper trapezius tenderness, without any trigger 
points.  It appeared to the examiner that the veteran did 
have some mild muscle spasms.  Cranial nerves II through XII 
were intact, and muscle strength was 5 out of 5 throughout 
all extremities.  The examiner's diagnosis was tension 
headaches.

Subsequent to the April 1999 rating decision that granted a 
10 percent disability rating, the veteran submitted medical 
records dated September 1999 through January 2000 from the 
Internal Medical Clinic at Scott Air Force Base, Illinois.  
These records indicate continued treatment for the veteran's 
tension headaches.  The content of these records is 
summarized in a February 2000 letter from the veteran's 
treating physician.  The physician wrote that the veteran was 
taking Elavil in 1996 for her headache, but ran out of 
medication around June of 1999.  It was reported that the 
veteran usually has pain around the temporal and frontal 
lobes, bilaterally, and also in the back of the neck.  The 
physician continued by writing that the veteran experiences a 
nagging pressure pain, dizziness for a few seconds, and 
lightheadedness.  It was explained that these headaches occur 
daily and are worse prior to menstruation.  Motrin helps for 
the veteran's headaches, but causes rebound headaches with 
frequent use.  The physician concluded by writing that the 
veteran's headaches are currently improved with Elavil, 
occurring once per week, and that the veteran also takes 
Motrin as needed.

In the veteran's February 2000 Notice of Disagreement, the 
veteran wrote that the stronger medication she now must take 
causes side effects, particularly drowsiness, which creates 
employment problems.  In her Substantive Appeal, the veteran 
states that her headaches are worsening, occurring everyday 
even with her increased medication dosage.  The veteran wrote 
that, " Your findings and decision is based upon the fact 
that the tension headaches have not prevented me from holding 
a job.  While this seem[s] true, I have only been retired for 
a little over a year and have had two jobs to date."  The 
veteran reiterated that the medication she must take has side 
effects, such as drowsiness and forgetfulness.  As a result 
of these side effects, the veteran decreases her medication.  
However, then the headaches recur.  The veteran wrote that 
her headaches have caused her to feel nauseated, dizzy and 
disoriented.  The veteran wrote that she is constantly 
suspicious that "this pattern could occur at any time."  
She concluded by writing that she frequently fights off 
depression.

The veteran's disability has been evaluated by the RO by 
analogy to a somatization disorder under Diagnostic Code 
9421.  In the ratings decision of April 1999, the RO wrote, 
"Service connection is established for the veteran's 
headaches, which are evaluated as a psychiatric disorder and 
not as migraine because the headaches are related to tension 
and the headache episodes do not correspond to the type and 
severity of migraine attacks."  Under Diagnostic Code 9421 a 
10 percent rating is assigned where there exists occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  The next higher 30 
percent evaluation is assigned where there exists 
occupational and social impairment with occupational decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often) chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

Migraine Headaches are rated at 38 C.F.R. § 4.124, Diagnostic 
Code 8100.  Under this Diagnostic Code, a 10 percent rating 
is assigned where the veteran experiences migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  The next higher 30 
percent rating is assigned where the veteran experiences 
migraines with characteristic prostrating attacks occurring 
in an average of once a month over the last several months.

In reviewing this matter the Board observes, as did the RO, 
that the veteran's headache symptomatology is so dissimilar 
to the migraine headache rating criteria so as to make an 
assessment under that rating code unworkable.  The veteran 
complains of pressure and squeezing during headache, and 
occasional short sharp pains.  She also complains of 
occasional dizziness, nausea, or disorientation.  This 
symptomatology does not, in the Board's opinion, amount to 
symptomatology of a severity which can be labeled 
"prostrating" as is required by Diagnostic Code 8100.  
Additionally, the frequency of the veteran's headaches does 
not lend itself to a rating under Diagnostic Code 8100, which 
rates based on the frequency of "prostrating attacks" and 
the resultant economic impact.  Hence, a higher rating under 
Diagnostic Code 8100 is not warranted since the veteran's 
headaches are not shown to be prostrating in nature.

The veteran's tension headaches are currently rated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9421.  The next higher rating is assigned where there exists 
occupational and social impairment with occupational decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often) chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

In reviewing the evidence of record in light of the relevant 
rating criteria, the Board finds that the veteran's current 
symptomatology most closely approximates her current 10 
percent rating.  In this regard, the veteran does not 
demonstrate a level of occupational or social impairment of a 
level necessary for a 30 percent evaluation.  The veteran 
wrote in her Substantive appeal that she has had two jobs 
since her retirement a little over a year ago.  However, the 
veteran does not state that she has lost employment due to 
her tension headaches or has become significantly less able 
to perform necessary tasks of employment, and the claims file 
contains no objective evidence that this is the case.  
Additionally, the veteran's treating physician wrote in a 
letter of February 2000 that her headaches are currently 
improved with Elavil, occurring now only once per week.  
Moreover, according to 38 C.F.R. § 4.130, Diagnostic Code 
9421, chronic sleep impairment and memory loss are applicable 
criterion for a 30 percent rating.  The veteran has never 
contended that her headaches have caused more than an 
occasional wakening from sleep or any degree of memory loss.  

Accordingly, the Board finds that a preponderance of the 
evidence weighs against an evaluation in excess of the 
currently assigned 10 percent evaluation.  The Board has 
considered the benefit of the doubt rule in this case, but as 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the claim, the rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such an "exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her tension 
headaches, standing alone, have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

An initial evaluation in excess of 10 percent for tension 
headaches is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

